Case 20-10343-LSS Doc 3879 Filed 05/13/21 Page1of2

| am not well. | haven’t been for a long time. | didn't want to be involved in scouting, my mother strongly encouraged me
to participate. | preferred sports but | think she gravitated towards the wholesome values the scouts represented.

One of my first Boy Scout events was called a jamboree, basically a big camp out. It took place at a local elementary
schoo! in the town | lived in. Safe enough, right? Close to home, familiar location and lots of people. We spent the
afternoon setting up camp and starting a large campfire. After dark we cooked our dinner, washed up and prepared for

bed. | remember | shared a two person tent with another kid named{iiiiithat | later went to high school with. The
snowed up at our tent at some point and playfully initiated a

scoutmaster for my troop, his name was
ame of chase. At the time | didn't realize that | was being herded away from the firelight. | found myself alone in the

dark with{iiiWhen | eventually returned to my tent my tent matqiiiiias in his sleeping bag and said,” you were

lucky you got away.” Actually | wasn't and | didn't

| didn't really understand what happened, | was extremely young and naive. | felt | couldn't share what happened with
anyone. | wondered if | had done anything to encourage it. | tried to avoid the scouts as much as possible. My mother
was relentless in trying to get me to attend a scout meeting. | tried everything | could to not attend. | could not bring
myself to tell her what happened for fear of hurting her.fbtarted showing up at our house. | would come home from

schoo! and he would be sitting at our kitchen table conversing with my mother. He frequently drove through our
neighborhood, ironically in a windowless van. He would always stop and attempt to initiate a conversation, | was
respectful but brief and noncommittal when he offered a ride or informed me of the upcoming scouting activities. One

day | came home as [vas pulling out of our driveway. When | went inside my mother informed me | was going on an
overnight camping trip to Yosemite National Park with and a neighborhood kid. My heart sank, | still couldn't bring

myself to tell her what happened. | came up with every excuse | could come up with to no avail.

Yosemite was exactly what | feared. There was no camping, no cabin and no getting away fro We found out we

were sleeping inf van when we got there. That eveningilllook us to the communal showers. | distinctly remember
He knew something was wrong. | could see it in his eyes,

a stranger’s face as | was being led into a shower stall by
he knew | was in trouble. There were multiple empty stalis and once he left | ended up in one with Later that night

BB formed us of the sleeping arrangements and of course | got the back of the van with{l had nowhere to go, |
had been chased isolated and culled from the herd. | was alone and powerless as my childhood innocence was stripped

away.
in retrospect | lost my ability to trust that night. | became painfully cynical! to the point | am incapable of dropping my
defenses. | lost all interest in the things | used to enjoy. School and sports became anathema. | refused to trust teachers
and coaches or any authority figure for that matter. My relationship with my mother became toxic. Drugs and aicohol
stopped me from thinking and remembering those events for a iong time. | struggle with those avoidance tactics to this
day. | stopped trying to achieve and reach rny potential, | am not sure why but | feit like | didn't deserve any success.

Most people who know me feel that | should aspire for more instead of settling, as do |.

| a Yosemite occurred 43 years ago. | remember the fear, hopelessness and pain like it was yesterday.

 

to ne
= —

2 =

>= = a
~~ =<
or ww —
o=- =

mco>

Cf =

-" = iT
=S wo OQ
2S Cli‘

‘\
¢

80

 
Case 20-10343-LSS Doc 3879 Filed 05/13/21 Page 2 of 2

 

LEHIGH VALLEY PA 180

10 MAY 2021 °PM4 L

 

Justice Lauri Selbey Silverstein
BSA Bankruptcy Case

824 Market Street
le+h Floar

Wilmington DE 1980}

1iSBGi~-sosass Degg UNMMaDeD typ Etsy baeg Mpg beg dada Ded peo} Tt The

 
